DETAILED ACTION
Summary
This Office action is in response to reply dated December 9, 2020.  Claims 1-5, 9, 11, 14, 15, 18-36 and 39-45 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Wolffe on March 5, 2021.

Amendments to claims dated December 9, 2020:
14.	(Currently Amended) A method comprising:
		coupling a second end of a first output conductor to a first connector, wherein the first output conductor extends from an enclosure;
coupling a second end of a second output conductor to a second connector, wherein the second output conductor extends from the enclosure;

configuring a temperature sensing device to sense a temperature condition at the first 
determining if the sensed temperature condition is above a threshold; and 
in response to determining that the sensed temperature condition is above the threshold, triggering an overheating response by a controller in a power device configured to receive one or more measurements from the temperature sensing device and to trigger the overheating response in response to a measurement indicating overheating from the one or more measurements from the temperature sensing device.

19.	(Currently Amended) The method of claim 15, further comprising converting, with a DC-to-DC converter of the electronic circuit, power drawn from the direct current power source.

27.	(Currently Amended) A system including a power device, the system comprising: 
a plurality of photovoltaic devices, wherein each of the plurality of photovoltaic devices includes: 
one or more photovoltaic panels; 
a circuit terminal in an enclosure; 
a first output conductor coupled to the circuit terminal at a first end in the enclosure thereof; and  

a second output conductor coupled to the circuit terminal at a first end in the enclosure thereof; and 
a second connector coupled to a second end of the second output conductor; 
wherein the second output conductor is adjacent the first output conductor; 
wherein the first connector is configured to connect to a second connector of a second adjacent photovoltaic device; 
one or more temperature sensing devices adjacent to the first end of the first output conductor and the first end of the second output conductor; and 
one or more controllers in the power device, 
wherein the plurality of photovoltaic devices are electrically connected to a first adjacent photovoltaic device via a first connector of an input conductor forming a first connection point and electrically connected to the second adjacent photovoltaic device via the first connector of the first output conductor forming a second connection point, 
wherein at least one of the one or more temperature sensing devices is configured to measure a temperature responsive to an overheating condition first connection point and the second connection point, and 
wherein at least one of the one or more controllers is configured to receive temperature measurements from at least one of the one or more temperature sensing devices.



a first output conductor and a second output conductor adjacent the first output conductor, each conductor comprising an electrical cable including: 
a conducting section for conducting electrical current; and 
a heat-detection device disposed proximate to the conducting section and configured to detect a temperature at or proximate to the conducting section; 
wherein each conducting section and each heat-detection device are enclosed in a shared sheathing and 
a connector coupled to a first end of each electrical cable, the connector configured to connect to a terminal or to another connector, and 
wherein a second end of each electrical cable is configured to couple to a circuit terminal within an enclosure of a power device,
a temperature sensing device adjacent the circuit terminal configured to sense an increase in temperature in each connector of each electrical cable, the temperature sensing device configured to send one or more measurements to a controller in the power device and to cause a trigger of an overheating response from the controller, the trigger in response to a measurement indicating overheating from the one or more measurements from the temperature sensing device.

Allowable Subject Matter
Claims 1-5, 9, 11, 14, 15, 18-36 and 39-45 are allowed.  The following is an examiner’s statement of reasons for allowance: Zheng, Hales, Ham, Mitsuhashi and Golden, either alone or in combination, fail to disclose and/or fairly suggest at least the first temperature sensing device arrangement of claim 1, the temperature sensing device arrangement of claim 14, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN WILSON/Primary Examiner, Art Unit 2687